25 A.3d 276 (2011)
COMMONWEALTH of Pennsylvania, Petitioner
v.
Darrell Tyrone JAMES, Respondent.
No. 76 WAL 2011.
Supreme Court of Pennsylvania.
July 26, 2011.

ORDER
PER CURIAM.
AND NOW, this 26th day of July, 2011, the Petition for Allowance of Appeal is GRANTED, LIMITED TO the issue set forth below. Allocatur is DENIED as to all remaining issues. The issue is:
Whether the Superior Court ruled inconsistently with decisions of [this Court] and of other panels of [the] Superior Court by determining that the Commonwealth was limited to the four corners of the search warrant in meeting [respondent's] contention that two trash pulls, which were relied upon in part to demonstrate probable cause for the issuance of the warrant herein, were illegally conducted?
Justice ORIE MELVIN did not participate in the consideration or decision of this matter.